Exhibit 10.1

 

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

 

In re

 

FILENE’S BASEMENT, LLC, et al.,

 

Reorganized Debtors.1 

:

:

:

:

:

:

:

:

:

 

Chapter 11

 

Case No. 11-13511 (KJC)

 

Jointly Administered

 

Ref Docket Nos. 2864, 2891, 2901, 2902, 2966, 3021

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

 

AMENDED ORDER2 PURSUANT TO 11 U.S.C. §§ 105(a), 363 AND 365

AND FED. R. BANKR. P. 9019, THE PLAN AND CONFIRMATION

ORDER (I) APPROVING SETTLEMENT (II) AUTHORIZING

ASSUMPTION AND ASSIGNMENT OF UNEXPIRED LEASE OF

NON-RESIDENTIAL REAL PROPERTY LOCATED AT ONE SYMS WAY,

SECAUCUS, NEW JERSEY AND (III) GRANTING RELATED RELIEF

 

Upon the Reorganized Debtors’ Motion for an Order (i) Approving Settlement (ii)
Authorizing Assumption and Assignment of Unexpired Lease of Non-Residential Real
Property Located at One Syms Way, Secaucus, New Jersey and (iii) Granting
Related Relief (the “Motion”), pursuant to Bankruptcy Code3 sections 105, 363
and 365, and Bankruptcy Rules 6004, 6006 and 9019 authorizing Trinity Place
Holdings, Inc. f/k/a Syms Corp. (“Syms”) to enter into a settlement that
includes, inter alia, the assumption, assignment, and sale to ASG Equities
Secaucus LLC (the “Assignee”) of that certain unexpired lease of non-residential
real property located at One Syms Way, Secaucus, New Jersey (the “Secaucus
Property”), known as Severance Lease No. 5, dated as of April 20, 1977, between
99 Hudson TIC II LLC (“Landlord”) as successor-in-interest to First Pennsylvania
Bank NA, as landlord and Hartz Mountain Metropolitan, a New Jersey general
partnership, as tenant, with respect to the premises located at 1 Emerson Lane,
a/k/a 1 Syms Way, Secaucus, New Jersey, (the “Lease”),4 and of Syms’ related
leasehold improvement interests thereon (collectively with the Lease, the
“Leasehold Interests”); and due and sufficient notice of the Motion having been
given under the particular circumstances; and it appearing that no other or
further notice need be provided; and it appearing that the relief requested by
the Motion is the result of good faith, arms’ length negotiations between Syms
and Assignee, and satisfies Syms’ business judgment that it is in the best
interests of Syms, its creditors, and other parties in interest; and after due
deliberation thereon; and sufficient cause appearing therefor, it is hereby

 



 

 1The Reorganized Debtors and the last four digits of their respective taxpayer
identification numbers are as follows: Filene’s Basement, LLC (8277), Trinity
Place Holdings, Inc. f/k/a Syms Corp. (5228), Syms Clothing, Inc. (3869), and
Syms Advertising Inc. (5234).

 

2The Stipulation and Settlement Agreement, dated May 15, 2014 [Docket No. ____],
as agreed to by and among the Reorganized Debtors, ASG Equities Secaucus LLC,
and the Hartz Entities consensually modified material provisions of the order
dated April 29, 2014 [Docket No. 2967] and compelled this amendment (the
“Settlement”).

 

3Capitalized terms not otherwise defined herein have the meanings ascribed to
them in the Motion.

 

 

 

 

FOUND, ORDERED, ADJUDGED, AND DECREED that:

 

1.          The Motion is GRANTED for the reasons set forth in the Memorandum of
the Court dated April 29, 2014 and herein.

2.          The settlement is approved pursuant to Bankruptcy Rule 9019.

3.          Based on the record before the Court, pursuant to Bankruptcy Code
sections 365(d)(4)(A) and (B)(ii), the Lease has not been deemed rejected.
Pursuant to Bankruptcy Code section 365, the assumption of the Lease by Syms is
hereby approved and authorized, the requirements of Bankruptcy Code section
365(b)(1) with respect thereto are hereby deemed satisfied, and the sale of the
Leasehold Interests pursuant to the Plan (sections VII.G and IX.A) and
Confirmation Order (paragraphs 18, 28, 30, and 49) is also approved and
authorized.

 



--------------------------------------------------------------------------------

 4A memorandum of the Lease having been recorded in Deed book 3279 at page 93,
et seq., the tenant’s interest in said Lease having been assigned by Assignment
and Assumption of Ground Lease dated October 5, 1982 by and between Hartz
Mountain Metropolitan (assignor) and Archlane Corporation N.V. (assignee)
recorded October 7, 1982 in Deed Book 3359, page 941 and by Assignment and
Assumption of Ground Lease dated May 8, 1986 by and between Archlane Corporation
N.V. (seller) and Syms Corp. (purchaser), recorded May 18, 1986 in Deed Book
3558, page 202.

 

- 2 -

 

  

4.          Upon entry of this Amended Order, Syms is hereby authorized, ordered
and directed, pursuant to Bankruptcy Code section 365(f), as well as the Plan
and the Confirmation Order, to assign the Lease to Assignee, as more fully set
forth in that certain Assignment of Ground Lease, General Assignment and Bill of
Sale in the form annexed hereto as Exhibit A (herein the “General Assignment”),
such assignment of the Lease to be effective upon Syms’ receipt of
$29,000,000.00 (the “Assignment Payment”), which Assignment Payment shall be
made at the closing (the “Closing”) which shall occur no later than two (2)
business days after the Stipulation Effective Date (as defined in the
Stipulation), unless the date of Closing is extended by agreement of each of
Syms, Assignee, and Landlord (the “Closing Date”).

 

5.          On the Closing Date, and as a condition to Closing and
contemporaneous with the Assignment Payment, ASG shall pay Landlord
$1,250,000.00 in full and final satisfaction of the cure amounts asserted by
Hartz as set forth in proofs of claim 2662 and 2692 filed by U.S. Bank National
Association in the total amount of $4,017,000.00 and all other related claims
and/or causes of action (the “Hartz Cure Dispute Claims”), which will be deemed
withdrawn from the claims register and fully and forever discharged, waived,
released, and settled, and Syms shall have no further obligation to reserve any
funds or establish or provide other security related to the Hartz Cure Dispute
Claims. For the avoidance of doubt, at the Closing, the $1,250,000 currently
held in reserve by Syms on account of the Hartz Cure Dispute Claims shall be
released to Syms free and clear of any claims, encumbrances, or causes of action
and shall be reserved or distributed in accordance with the Plan.

 

- 3 -

 

  

6.          Other than the Hartz Cure Dispute Claims, which shall be satisfied,
solely and exclusively by ASG’s $1,250,000.00 payment to Landlord, as of the
date hereof, there is no: (i) monetary default under the Lease requiring cure,
or adequate assurance of cure, within the meaning of Bankruptcy Code section
365(b)(1)(A); (ii) nonmonetary default under the Lease; (iii) actual pecuniary
loss from a monetary default under the Lease as to any party requiring
compensation, or adequate assurance of compensation, pursuant to Bankruptcy Code
section 365(b)(1)(B); and (iv) event or condition which, with the passage of
time or giving of notice, or both, would constitute a monetary or nonmonetary
default. Landlord and any of its successors and assigns are hereby estopped from
asserting any claims arising from the Hartz Cure Dispute Claims as a default
against Assignee.

 

7.          The Lease is valid, binding, and in full force and effect in
accordance with its terms and without any default thereunder, other than any
defaults related to the Hartz Cure Dispute Claims, as of and including the date
hereof.

 

8.          Upon the assignment of the Lease to Assignee, Assignee shall be
deemed to be substituted for Syms as a party to the Lease and, upon the Closing,
Syms shall be relieved, pursuant to Bankruptcy Code section 365, from any
liability or obligations arising under or related to the Lease.

 

9.          Except with respect to the obligations under this Amended Order, the
Stipulation and the General Assignment, upon receipt by Syms of the Assignment
Payment, each of Syms, the Reorganized Debtors, their affiliates, subsidiaries,
shareholders, members, predecessors, successors, assigns, agents, employees,
directors, officers, and/or representatives (the “Syms Parties”) fully and
forever releases and shall be deemed to have fully and forever released the ASG
Entities (as defined below) and the Hartz Entities (as defined below) from any
and all claims and causes of action from the beginning of time until the
Stipulation Effective Date, which in each case is fully and forever discharged,
waived, released, and settled.

 

- 4 -

 

 

 10.         Except with respect to the obligations under this Amended Order,
the Stipulation and the General Assignment, upon consummation of the Closing and
the assignment and transfer of the Lease and Leasehold Interests, ASG, its
affiliates, subsidiaries, shareholders, members, predecessors, successors,
assigns, agents, employees, directors, officers, and/or representatives (the
“ASG Entities”) fully and forever releases and shall be deemed to have fully and
forever released the Syms Parties and the Hartz Entities (as defined below) from
any and all claims and causes of action from the beginning of time until the
Stipulation Effective Date, which in each case is fully and forever discharged,
waived, released, and settled.

 

11.         Except with respect to the obligations under this Amended Order, the
Stipulation and the General Assignment, upon receipt of the $1,250,000.00
payment from ASG as provided in paragraph 5 of this Amended Order, each of Hartz
and Landlord, their affiliates, subsidiaries, shareholders, members,
predecessors, successors, assigns, agents, employees, directors, officers,
and/or representatives (the “Hartz Entities”) fully and forever releases and
shall be deemed to have fully and forever released the Syms Parties and the ASG
Entities from any and all claims and causes of action from the beginning of time
until the Stipulation Effective Date, which in each case is fully and forever
discharged, waived, released, and settled.

 

- 5 -

 

 

12.         Assignee shall make available to Syms and Syms shall have the right,
at Closing to enter into a short term lease agreement, for a term through and no
later than three weeks from the Closing Date (the “Termination Date”), in the
form annexed hereto as Exhibit B (herein the “Short Term Lease Agreement”) for
office space in the Secaucus Property rent free, other than cost and expense for
Syms’ electricity, water, HVAC and insurance (herein the “Expenses”), as more
particularly provided in the Short Term Lease Agreement; in the event Syms does
not vacate and surrender the premises on the Termination Date, Syms shall be
deemed a holdover at sufferance and may be evicted by the Assignee under the
Short Term Lease; in the event of any such holdover, Syms shall be obligated to
pay holdover rental of $6,000.00 per day, plus Expenses for each day of any such
holdover.

 

13.         Pursuant to Bankruptcy Code sections 363(b) and 363(f), upon
remittance of the Assignment Payment, Syms’ right, title, and interest in the
Lease and the Leasehold Interests shall be transferred to Assignee free and
clear of all liens, claims and encumbrances (collectively, the “Liens”), with
all such Liens to attach to the cash proceeds of the sale of the Lease and the
Leasehold Interests to Assignee in the order of their priority, with the same
validity, force, and effect which they had as against the Lease and the
Leasehold Interests immediately before such transfer, subject to any claims and
defenses Syms may possess with respect thereto.

 

14.         Consummation of the transaction contemplated by the Motion, under
the General Assignment, and hereunder reflects the product of arm’s length
negotiations between Syms and Assignee without collusion, and in good faith, as
that term is used in Bankruptcy Code section 363(m), and accordingly, the
reversal or modification on appeal of the authorization provided herein to
consummate the sale of the Lease and the Leasehold Interests shall not affect
the validity of the sale to Assignee, unless such authorization is duly stayed
pending such appeal. The Assignee is a good faith assignee and a purchaser in
good faith, within the meaning of Bankruptcy Code section 363(m), of the Lease
and the Leasehold Interests, and is, and shall be, entitled to all of the
protections afforded by such section and in accordance therewith. Neither Syms
nor Assignee has engaged in any conduct that would cause or permit the General
Assignment to be avoidable under Bankruptcy Code section 363(n).

 

- 6 -

 

  

15.         Pursuant to paragraph 18 of the Findings of Fact, Conclusions of Law
and Order Confirming the Modified Second Amended Joint Chapter 11 Plan of
Reorganization of Syms Corp. and its Subsidiaries, and section 1146(a) of the
Bankruptcy Code, no document recording tax, stamp tax, real estate transfer tax,
mortgage recording tax, Uniform Commercial Code filing or recording tax or other
similar tax or governmental assessment shall be due and owing on account of the
assignment of the Leasehold Interests or the Secaucus Property, and the
appropriate state or local governmental officials or agents are directed to
forego the collection of any such tax or governmental assessment and to accept
for filing and recordation any instrument or other document related to the
Secaucus Property without payment of any such tax or local assessment; provided,
however, that Syms and Assignee shall execute and deliver any other and further
documents that may be required in connection with the assumption and assignment
of the Lease and sale of the Leasehold Interests to comply with applicable state
law at no cost to Syms. For the avoidance of doubt, the provisions of N.J.S.A.
54:50-38 are waived or inapplicable to the Assignment of Lease contemplated by
this Amended Order.

 

16.         The terms and conditions of this Amended Order shall be effective
immediately upon entry and shall not be subject to the stay provisions contained
in Bankruptcy Rule 6006 and, to the extent applicable, Bankruptcy Rule 6004.

 

17.         To the extent of any conflicts between the terms of this Amended
Order and the Stipulation, the terms of the Amended Order shall control. Upon
entry of this Amended Order, the Amended Order shall substitute and supersede
the ASG Sale Order, and the ASG Sale Order shall have no further force or
effect.

 

- 7 -

 

  

18.         For the reasons set forth in the Memorandum of the Court dated April
29, 2014 the Hartz Motion to Enforce Settlement (as defined in the Memorandum)
is denied.

 

19.         Upon the Closing, the Hartz Entities’ Emergency Motion for
Reconsideration of the Court’s Memorandum Opinion and Order Dated April 29, 2014
(D.I. 2974) shall be deemed withdrawn with prejudice.

 

20.         The Court shall retain jurisdiction with respect to any dispute
arising from or relating to the interpretation and implementation of this
Amended Order.

 

Dated:  Wilmington, Delaware

 

May 16, 2014         /s/ Kevin J. Carey   Honorable Kevin J. Carey   UNITED
STATES BANKRUPTCY JUDGE

 

- 8 -

 

  

EXHIBIT A

 

[General Assignment]

 

 

 

  

Prepared by: Christopher L. Pennington, Esq.

 

Tax Map Reference. (N.J.S.A,____________ ) Town of Secaucus

 

Block No. 57, Lot No.3

 

ASSIGNMENT OF GROUND LEASE,

GENERAL ASSIGNMENT AND BILL OF SALE

 

THIS ASSIGNMENT OF GROUND LEASE, GENERAL ASSIGNMENT AND BILL OF SALE (the
“General Assignment and Bill of Sale”) is made as of the ___ day of March, 2014
by TRINITY PLACE HOLDINGS INC., a Delaware corporation (“Seller” or “Assignor”),
successor-by-merger to Syms Corp., having an address at 1 Syms Way, Secaucus,
New Jersey 07094 to ASG EQUITIES SECAUCUS LLC, a Delaware limited liability
company, having an address at c/o 22 Cortland Street, 5th Floor, New York, New
York 10007 (“Purchaser” or “Assignee”). This General Assignment and Bill of Sale
amends, restates and supersedes that certain General Assignment and Bill of Sale
dated March 24, 2014.

 

KNOW ALL BY THESE PRESENTS:

 

1.          General Assignment and Bill of Sale.

 

Seller, for and in consideration of the sum of (i) Twenty Nine Million
($29,000,000) Dollars (the “Purchase Price”) and (ii) delivery of a letter of
credit for the benefit of Seller in the amount of Four Million Seventeen
Thousand ($4,017,000) Dollars to be posted no later than March 31, 2014 as
security for Seller’s obligations under proofs of claim 2662 and 2692 filed by
U.S. Bank National Association in the United States Bankruptcy Court for the
District of Delaware (the “ASG Letter of Credit”) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
does hereby bargain, sell, grant, transfer, assign, and convey to Purchaser, its
successors and assigns all right, title and interest of Seller in and to:

 

a.           The building, parking areas, and other structures and improvements
(collectively, the “Improvements”) located on the real property known as 1 Syms
Way, Secaucus, New Jersey, more particularly described on Exhibit A attached
hereto (the “Property”), which conveyance shall expressly include all of
Seller’s right, title and interest, if any, in and to such real property;

 

b.           All fixtures of every nature and description, if any, owned by
Seller and located on the Property as of the date hereof, including, but not
limited to, all heating, ventilation and air-conditioning equipment, electrical
facilities and other building services equipment and machinery, plus all tools,
furnishings, supplies and other tangible property owned by Seller in, on,
attached to, appurtenant to and used in the operation or maintenance of the
Improvements but expressly excluding all computers, servers, routers, cables,
printers, computer equipment and all other types of IT equipment (all of the
property herein described are hereinafter referred to collectively as the
“Personal Property”). It is understood and agreed that the assignment of the
Personal Property is without consideration; and

  

- 1 -

 

  

c.           Seller’s interest, if any, in and to any guarantees, licenses,
approvals, certificates, permits and warranties relating to the Property, to the
extent assignable without consent (collectively, the “Intangible Property”); and

 

d.           Severance Lease No. 5, dated as of April 20, 1977, between 99
Hudson TIC II LLC (herein referred to as “Landlord”) as successor in interest to
First Pennsylvania Bank, N.A., as landlord, and Hartz Mountain Metropolitan, a
New Jersey general partnership (“Hartz Mountain”), as tenant, with respect to
the premises located at I Emerson Lane, a/k/a 1 Syms Way, Secaucus, New Jersey
(the “Lease”), a memorandum of the Lease having been recorded in Deed book 3279
at page 93, et seq., the tenant’s interest in said Lease having been assigned by
Assignment and Assumption of Ground Lease dated October 5, 1982 by and between
Hartz Mountain Metropolitan and Archlane Corporation N.V. recorded October 7,
1982 in Deed Book 3359, page 941 and by Assignment and Assumption of Ground
Lease dated May 8, 1986 by and between Archlane Corporation N.V. and Syms Corp.,
recorded May 18, 1986 in Deed Book 3558, page 202 (herein the “Ground Lease”), a
copy of which Ground Lease is attached hereto as Exhibit B.

 

TO HAVE AND TO HOLD the Improvements, Personal Property, Intangible Property,
Ground Lease (collectively, the “Purchased Property”) unto Purchaser, its
successors and assigns, forever.

 

2.          Assumption.

 

Purchaser accepts the foregoing assignment. Purchaser assumes and agrees to be
bound by and to perform and observe all of the obligations, covenants, terms and
conditions to be performed or observed under the hereby assigned Purchased
Property in respect of the period from and after the date hereof.

 

3.          Acceptance of Property.

 

Purchaser hereby accepts the Purchased Property, without recourse, on an “AS IS,
WHERE IS” AND “WITH ALL FAULTS” CONDITION AND BASIS and acknowledges that except
as provided herein, the Purchased Property has been assigned, conveyed and
transferred hereunder without any representation or warranty by Seller
whatsoever (express or implied) and, to the extent permitted by applicable law,
Purchaser expressly disclaims any representation or warranty implied by law,
including, without limitation, any representation or warranty as to
merchantability or fitness for any particular purpose.

 

Assignor represents and warrants that as of the execution and delivery of this
General Assignment and Bill of Sale (i) the Ground Lease is in full force and
effect and Assignor has performed all of its obligations under the Ground Lease
through the date hereof, (ii) there are no leases, subleases, licenses and other
occupancy agreements in effect or which will be binding upon Assignor, the
Purchased Property or the Property, (iii) there are no service contracts
affecting the Assignor, the Purchased Property or the Property which will be
binding upon the Assignee or the Property, (iv) the real estate taxes with
respect to the Ground Lease, the Improvements and the Property have been paid
and are current through the date hereof; and (v) that the Purchased Property is
free of all liens and encumbrances.

 

- 2 -

 

  

4.          Counterpart Copies.

 

This General Assignment and Bill of Sale may be executed in two or more
counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this General
Assignment and Bill of Sale.

 

5.          Order.

 

A copy of the Order of the United Stated Bankruptcy Court authorizing the
execution and delivery of this General Assignment and Bill of Sale (the “Order”)
is annexed hereto as Exhibit C.

 

Earnest Money Deposit. Seller and Purchaser acknowledge and agree that (i)
Purchaser has deposited the sum of Six Million Fifty Thousand and 00/100 Dollars
($6,050,000.00) (together with any interest earned thereon, the “Deposit”) with
Riverside Abstract LLC (“Escrow Holder”) by wire transfer of immediately
available funds to the account designated by Escrow Holder, which sum is being
held by Escrow Holder in escrow pursuant to a separate agreement between Seller,
Purchaser and Escrow Holder, and (ii) upon entry of, and in accordance with, the
Order the Deposit and the balance of the Purchase Price (over and above the
Deposit) shall be paid to or as directed by Seller by wire transfer of
immediately available funds as designated by Seller. If the United States
Bankruptcy Court makes a final determination not to approve the assumption,
assignment and sale of the Purchased Property to Purchaser, (i) the Deposit
shall be returned to Purchaser promptly (within two business days) thereafter
(and the parties shall jointly instruct Escrow Holder to promptly return the
Deposit to Purchaser) and (ii) Seller shall immediately return the ASG Letter of
Credit to Purchaser which ASG Letter of Credit shall immediately be cancelled
and withdrawn, whereupon this General Assignment and Bill of Sale shall be
deemed terminated and of no further force and effect. IN THE EVENT THAT BUYER
SHALL DEFAULT IN ITS OBLIGATION TO PAY THE BALANCE OF THE PURCHASE PRICE IN
ACCORDANCE WITH THE TERMS HEREOF AND OF THE ORDER, BUYER AND SELLER AGREE THAT
THE DAMAGES THAT SELLER SHALL SUSTAIN AS A RESULT THEREOF SHALL BE SUBSTANTIAL
AND SHALL BE DIFFICULT TO ASCERTAIN. BUYER AND SELLER THEREFORE AGREE THAT IF
BUYER FAILS TO PAY THE BALANCE OF THE PURCHASE PRICE IN ACCORDANCE WITH THE
TERMS HEREOF AND OF THE ORDER, SELLER’S SOLE AND EXCLUSIVE REMEDY WITH RESPECT
TO BUYER’S FAILURE TO PAY THE BALANCE OF THE PURCHASE PRICE IN ACCORDANCE WITH
THE TERMS HEREOF AND OF THE ORDER SHALL BE TO RECEIVE AS LIQUIDATED DAMAGES THE
ENTIRE DEPOSIT FROM ESCROW HOLDER (AND THE PARTIES SHALL JOINTLY INSTRUCT ESCROW
HOLDER TO PROMPTLY DELIVER THE DEPOSIT TO SELLER), AND THEREAFTER NEITHER BUYER
NOR SELLER SHALL HAVE ANY FURTHER LIABILITY OR OBLIGATION TO THE OTHER.

 

[Signatures on following pages]

 

- 3 -

 

  

IN WITNESS WHEREOF, the Seller and Purchaser have caused this General Assignment
and Bill of Sale to be executed as of the date first written above.

 

  SELLER:       TRINITY PLACE HOLDINGS, INC.         By: /s/ Richard G. Pyontek
    Richard G. Pyontek     CFO       PURCHASER:       ASG EQUITIES SECAUCUS LLC
        By:   /s/ Raymond Gindi

 

- 4 -

 

  

STATE OF NEW JERSEY )   )  ss. COUNTY OF HUDSON )

 

BE IT REMEMBERED, that on this 3l day of March, 2014, before me, the subscriber,
personally appeared Richard G. Pyontek, who, I am satisfied is the person who
signed the within Instrument as the CFO of Trinity Place Holdings, Inc., a
Delaware corporation; and I having first made known to him/her the contents
thereof, he/she thereupon acknowledged that he/she signed and delivered the
within instrument as such officer aforesaid; that the within instrument is the
voluntary act and deed of the corporation, made by virtue of authority from its
board of directors.

 

  /s/ Judy L. Edwards   NOTARY PUBLIC OF STATE OF NEW JERSEY       My Commission
Expires August 27, 2014

 

- 5 -

 

  

STATE OF NEW YORK )   )  ss. COUNTY OF NEW YORK )

 

BE IT REMEMBERED, that on this 28 day of March, 2014, before me, the subscriber,
personally appeared Raymond Gindi, who, I am satisfied is the person who signed
the within Instrument as the Member of ASG Equities Secaucus LLC, a Delaware
limited liability company; and I having first made known to him/her the contents
thereof, he/she thereupon acknowledged that he/she signed and delivered the
within instrument as such authorized person aforesaid; that the within
instrument is the voluntary act and deed of the limited liability company, made
by virtue of authority from its members.

 

  /s/ Antoinette Marie Coloreo   NOTARY PUBLIC OF STATE OF NEW JERSEY       My
Commission Expires September 29, 2016

 

- 6 -

 

  

Exhibit A

 

All that certain tract or parcel of land and premises, situate, lying and being
in the Town of Secaucus, County of Hudson and State of New Jersey, more
particularly described as follows:

 

BEGINNING at a point in the northerly line of Commerce Street (60.00 feet wide),
said point being S68° 17’ 22” E 688.76 feet along said northerly line of
Commerce Street from its intersection with the easterly line of Enterprise
Avenue (60.00 feet wide) as shown on a map entitled “Proposed Subdivision, Lot
1-3, Block 26 in the Town of Secaucus, Hudson County, N.J.” filed in the Hudson
County Register’s Office on May 14, 1979 as shown on map no. 2905 and running
thence;

 

1.          N 21° 42’ 38’ E 548.00 feet along the westerly line of lot 1-3B,
Block 26 on aforementioned map to a point thence;

 

2.          N 68° 17’ 22” W 127.74 feet along a portion of the northerly line of
Lot 1-3A, Block 25 to a point, thence;

 

3.          N 21° 42’ 38” E 460.15 feet along the westerly line of lot 1-3B,
Block 26 to a point in the northerly line of said lot, thence;

 

4.          S 63° 48’ 03” E 810.92 feet along said northerly line of said lot to
a point, thence;

 

5.          S 63° 36’ 29” E 154.83 feet along said northerly line of said lot to
a point in the easterly line of said lot, thence;

 

6.          S 21° 49’ 26” W 717.76 feet along said easterly line of said lot to
a point, thence;

 

7.          S 14° 04’ 07” W 136.22 feet along said easterly line of said lot to
a point in the southerly line of said lot, thence;

 

8.          N 68° 17’ 22” W 608.59 feet along said southerly line. of said lot
to a point, thence;

 

9.          S 21° 0 42’ 38” W 79.28 feet to a point of tangency in the
cul-de-sac line of aforementioned Commerce Street, thence;

 

10.         Along the cul-de-sac line being a curve to the left having a radius
of 60.00 feet for an arc length of 163.80 feet to a point of reverse curvature,
thence;

 

11.         Along a curve to the right having a radius of 40.00 feet for an arc
length of 46.37 feet to a point of tangency, thence;

 

12.         N68° 17’ 22” W 91.46 along the said northerly line of Commerce
Street to the point or place of beginning.

FOR INFORMATIONAL PURPOSES ONLY: Being known and designated as Block 57, Lot 3
on the Official Tax Map of the Town of Secaucus, County of Hudson, NJ.

 

 

 

  

Exhibit B

[Ground Lease]

 

 

 

  

Exhibit C

[Copy of Order]

 

 

 

  

EXHIBIT B

 

[Short Term Lease Agreement]

 

 

 

  

SHORT TERM LEASE AGREEMENT

 

THIS SHORT TERM LEASE AGREEMENT (this “Lease”) is made as of the ___ day of
March, 2014, between ASG EQUITIES SECAUCUS LLC, a Delaware limited liability
company (“Landlord”), having an address at c/o 22 Cortland Street, 5th Floor,
New York, New York 10007, and TRINITY PLACE HOLDINGS INC., a Delaware
corporation (“Tenant”), successor-by-merger to Syms Corp., having an address c/o
1 Syms Way, Secaucus, New Jersey 07094.

 

W I T N E S S E T H:

 

WHEREAS, Landlord purchased from Tenant, among other interests, Tenant’s (a)
leasehold estate and interest in and to the real property commonly known as 1
Syms Way, Secaucus, New Jersey (the “Land”) pursuant to the terms of that
certain Ground Lease described in Exhibit “B” attached hereto (the “Ground
Lease”), together with all of the tenant’s right, title and interest in, to and
under the Ground Lease; and (b) interest in the buildings, parking area and
other structures and improvements located on the Land (the “Improvements”).

 

WHEREAS, Tenant desires, from and after the date hereof and through the
expiration of the Term (as defined herein), to lease from Landlord those certain
portions of the building located on the Land (herein the “Building”) for
administrative and office use, which portions of the Building are more
particularly shown as cross-hatched on Exhibit A attached hereto and made a part
hereof (collectively, the “Demised Premises”).

 

WHEREAS, Landlord and Tenant desire to enter into this Lease to confirm their
agreement with respect to Landlord granting to Tenant a short term lease for use
and occupancy of the Demised Premises, all in accordance with the terms and
conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of Landlord and Tenant, and intending
to be legally bound hereby, Tenant and Landlord agree as follows:

 

1.          Lease; Term. Subject to the terms and conditions set forth in this
Lease, Landlord agrees to lease to Tenant and Tenant agrees to hire from
Landlord, the Demised Premises. The term of this Lease (the “Term”) shall
commence on the date hereof (the “Commencement Date”) and, shall terminate on
the date that is three (3) weeks after the Closing Date (as defined in Order
Pursuant to 11 U.S.C. §§ 105(a) and 365 and Fed. R. Bankrp. P. 9019, The Plan
and Confirmation Order (I) Approving Settlement, (II) Authorizing Assumption and
Assignment of Unexpired Lease of Non-Residential Real Property Located at One
Syms Way, Secaucus, New Jersey and (III) Granting Related Relief) (the “Fixed
Termination Date”), or upon such earlier date upon which the Term of this Lease
shall expire, be canceled or be terminated pursuant to any of the conditions or
covenants of this Lease or pursuant to law (the date upon which this Lease
actually terminates pursuant to the terms hereof, being hereinafter referred to
as the “Termination Date”). Subject to the terms and conditions set forth
herein, Tenant shall have the right to surrender the Demised Premises to
Landlord prior to the Fixed Termination Date by providing Landlord with notice
(“Termination Notice”) thereof not less than five (5) Business Days (as
hereinafter defined) prior to the date that Tenant actually surrenders the
Demised Premises to Landlord. The Termination Notice shall designate the
Termination Date, which date shall in no event be later than the Fixed
Termination Date, and upon such designated Termination Date, Tenant shall vacate
and surrender the Demised Premises in accordance with the terms hereof and all
of the parties rights and obligations hereunder shall terminate, except for
those rights and obligations which expressly survive termination hereof. As used
in this Lease the term “Business Day” shall mean all days except Saturdays,
Sundays and days observed by the federal or New Jersey state government as legal
holidays when government offices are closed.

 

 

 

  

2.          Use of Demised Premises; Access. Tenant may use and occupy the
Demised Premises for administrative and general offices purposes in connection
with the operation of Tenant’s business, and for such other customary and
attendant uses as are reasonably related thereto (including, but not limited to,
the parking of motor vehicles within the Parking Areas (as hereinafter
defined)), and for no other purpose or use. Tenant shall have access to the
Demised Premises twenty-four (24) hours per day, every day during the Term,
subject to casualty, condemnation, and force majeure. So long as Tenant is not
in default under this Lease beyond any applicable notice and grace periods
provided herein, Tenant and its subtenants and concessionaires, and their
respective officers, employees, agents, customers and invitees, shall have the
non-exclusive right, in common with Landlord and all others to whom Landlord has
granted or may hereafter grant such right, but subject to the Rules and
Regulations, to use the portions of the parking area shown on Exhibit A (the
“Parking Area”).

 

3.          Services; Electricity; Signage.

 

(a)          Landlord shall supply the Demised Premises, 24 hours a day, seven
(7) days a week, with (i) heating, ventilation and air-conditioning (“HVAC”), to
the extent and in the capacity currently serving the Demised Premises, when
seasonably required, and (ii) electricity for the operation of lighting fixtures
and ordinary office equipment, to the extent and in the capacity currently
serving the Demised Premises (the services described in the foregoing
subsections (a)(i) and (a)(ii) being referred to herein as the “Services”).
Tenant shall pay the reasonable charges imposed by Landlord for any Services
provided to the Demised Premises within ten (10) Business Days of being billed
therefor. The reasonable charges imposed by Landlord shall reflect the actual
out-of-pocket expense incurred by Landlord (x) for such Services from third
party providers, such as an electric utility company or energy supply company,
and (y) for any repairs to or replacements of equipment and/or facilities
reasonably necessary to provide such Services, unless and to the extent such
repairs or replacements of equipment and/or facilities are required as a result
of the deliberate or negligent acts of Landlord or its agents, contractors,
vendors or invitees, in which case such costs to repair or replace shall be
borne solely by Landlord; provided, however, in a case where the repairs or
replacements are reasonably necessary to provide any such Services and the cost
of such repairs or replacements are rightfully chargeable to Tenant under this
Section 3(a), Landlord will notify Tenant of the need for such repair or
replacement and, from and after the date of such notification, Tenant shall have
the right to waive Tenant’s right to such Services and, in the event of such
waiver, Tenant shall release Landlord from its obligation of providing such
Services.

 

2

 

 

(b)          Subject to and without limiting the provisions of this
Section 3(b), Landlord, at Landlord’s Option, in its sole discretion, may
measure Tenant’s demand for and consumption of electricity in the Demised
Premises using a submeter or submeters installed and maintained by Landlord at
Landlord’s cost. Tenant shall pay to Landlord an amount (the “Electricity
Additional Rent”) equal to one hundred percent (100%) of the product obtained by
multiplying (x) the Average Cost per Kilowatt Hour, by (y) the number of
kilowatt hours of electricity used in the Demised Premises for the applicable
billing period, as registered on the submeter or submeters for the Demised
Premises, without markup by Landlord. Landlord shall give Tenant an invoice for
the Electricity Additional Rent from time to time. The term “Average Cost per
Kilowatt Hour” shall mean, with respect to any particular period, the quotient
obtained by dividing (x) the aggregate charge imposed by the Utility Company on
Landlord for the electricity supplied to the Building for such period (including
the aggregate charge imposed for making available electricity that satisfies the
Building’s peak demand for electricity during such period), by (y) the number of
kilowatt Hours of electricity used in the Building during such period, as
reflected on the electric meter or meters for the Building. The term “Utility
Company” shall mean, collectively, the local electrical energy distribution
company and the competitive energy provider with which Landlord have made
arrangements to obtain electric service for the Building.

 

(c)          Tenant shall contract with and pay directly to the service provider
for any telephone and cable service, provided that access by any third party
service provider to the Demised Premises and the Building shall be subject to
the reasonable approval of, and coordinated through, Landlord and the building
manager. Any service provider for telephone and cable service serving the
Demised Premises as of the date hereof shall be deemed approved by Landlord and
the building manager.

 

4.          Requirements of Law/Ground Lease. Tenant, at Tenant’s sole cost and
expense, shall, solely with respect to the nature of its occupancy, use and
enjoyment of the Demised Premises, comply with all present and future laws,
rules, orders, regulations, statutes and codes, extraordinary as well as
ordinary, of all governmental authorities now existing or hereafter created, and
of any and all of their departments and bureaus, and of any applicable fire
rating bureau or other body exercising similar functions (“Requirements”),
affecting the Land, Building or the maintenance, use or occupation thereof,
which are applicable to the Demised Premises and/or the use thereof.

 

5.          Insurance and Indemnity. Tenant shall obtain and keep in full force
and effect (i) policies of commercial general public liability insurance and
property damage insurance, with a broad form contractual liability endorsement
with Tenant named as the insured thereunder, and Landlord, Landlord’s ground
lessor and any mortgagees of which Landlord shall give Tenant notice named as
additional insureds thereunder, in such form, with a company, for a period and
in such amounts as Landlord may reasonably approve, and (ii) a policy of
worker’s compensation insurance (covering all persons to be employed by Tenant)
with statutory limits. Tenant shall furnish to Landlord certificates of the
commercial general liability and property damage insurance and the worker’s
compensation insurance on or prior to the Commencement Date. Tenant shall
indemnify, defend and hold Landlord harmless against (i) all claims of whatever
nature against Landlord arising from any act, omission or negligence by Tenant,
Tenant’s employees, contractors, subcontractors, Tenants and agents in or about
the Demised Premises, and (ii) all claims against Landlord arising from any
accident, injury or damage to property or persons occurring in or about the
Demised Premises; provided, however, Tenant shall not be required to indemnify,
defend and hold Landlord harmless against any claims caused by or resulting
solely from Landlord’s, Landlord’s employees, contractors, subcontractors and
agents negligence or Landlord’s, Landlord’s employees, contractors,
subcontractors and agents intentional misconduct. Landlord shall obtain and keep
in full force and effect policies of insurance in such form and such amounts as
are customarily carried for property of this size, location, use and value.
Neither the foregoing indemnification nor any other provision in this Lease
shall serve to waive or otherwise limit Tenant’s right or ability to pursue any
and all remedies available to Tenant against Landlord, Landlord’s employees,
contractors, subcontractors and agent and/or Superior Lessor (as hereinafter
defined) arising from this Lease.

 

3

 

  

Neither Landlord nor any lessor under the Ground Lease (herein “Superior
Lessor”) shall be liable or responsible for, and Tenant hereby releases Landlord
and each Superior Lessor from, all liability and responsibility to Tenant and
any person claiming by, through or under Tenant, by way of subrogation, for any
injury, loss or damage to any person or property in or around the Demised
Premises or to Tenant’s business irrespective of the cause of such injury, loss
or damage, and Tenant shall require its insurers to include in all of Tenant’s
insurance policies which could give rise to a right of subrogation against
Landlord or any Superior Lessor a clause or endorsement whereby the insurer
waives any rights of subrogation against Landlord and such Superior Lessors or
permits the insured, prior to any loss, to agree with a third party to waive any
claim it may have against said third party without invalidating the coverage
under the insurance policy.

 

6.          Access. Landlord and Landlord’s agents have the right, throughout
the Term, upon twenty-four (24) hours’ prior written notice to Tenant, to enter
the Demised Premises during normal business hours to examine the same, to show
the same to prospective purchasers, mortgagees or lessees of the Building or any
space therein, and to make such repairs as are necessary to the Demised Premises
or any other portion of the Building, at Landlord’s sole cost and expense.

 

7.          Default and Termination. In addition to any and all other rights or
remedies provided in this Lease or which Landlord or Tenant may have at law, in
equity, or otherwise, if Tenant fails to comply with any obligation imposed upon
Tenant hereunder within any time period required (time being of the essence of
all such time periods), the same shall be a default hereunder and Landlord shall
have the right, after five (5) Business Days’ notice to Tenant for any such
non-compliance and Tenant’s failure to remedy the same within such five (5)
Business Day period (or if such non-compliance is not monetary and cannot be
remedied within such five (5) Business Day period, Tenant’s failure to commence
to cure such non-compliance within such period and to thereafter diligently
pursue such cure to completion, provided that in all events such cure shall be
completed within thirty (30) days), to terminate this Lease at any time
thereafter on notice to Tenant, and this Lease and the Term and all of Tenant’s
rights under this Lease shall expire and terminate upon the date of such notice
and Tenant shall immediately quit and surrender the Demised Premises to
Landlord, but Tenant shall nonetheless remain liable for all of Tenant’s
obligations hereunder. In addition to and not by way of limitation of Landlord’s
other rights and remedies, in the event Tenant fails to surrender the Premises
in accordance with the terms of this Agreement, Tenant hereby agrees to subject
itself to the jurisdiction of the Superior Court of New Jersey, Special Civil
Part - Landlord Tenant Section for the purpose of summary dispossession
proceedings, if Landlord institutes proceedings in such court.

 

4

 

  

8.          End of Term. On or before the Termination Date (but in no event
later than the Fixed Termination Date), Tenant shall quit and surrender to
Landlord the Demised Premises vacant, in the same condition it was in upon the
commencement of this Lease, ordinary wear and tear and damage from casualty or
condemnation excepted and Tenant shall remove therefrom those specific items of
Tenant’s office equipment and furniture which are not included as part of the
personal property which has been sold to Landlord pursuant to that certain
Assignment of Ground Lease, General Assignment and Bill of Sale dated as of the
date hereof between Landlord and Tenant and repair any damage caused by such
removal. If Tenant remains in possession of the Demised Premises after the Fixed
Termination Date or earlier termination of this Lease, Tenant shall be deemed to
be occupying the Demised Premises at the sufferance of Landlord subject to all
of the provisions of this Lease, except that Tenant shall pay to Landlord, in
addition to the charges for the Services and the Electricity Additional Rent,
rent for the Demised Premises in the amount of Six Thousand & 00/100 Dollars
($6,000.00) per day for each day or part thereof that Tenant remains in
possession of all or any portion of the Demised Premises after the Fixed
Termination Date.

 

9.          Broker. Each party hereto covenants, warrants and represents to the
other party that it has had no dealings, conversations or negotiations with any
broker concerning the execution and delivery of this Lease. Each party hereto
agrees to indemnify and hold harmless the other party against and from any
claims for any brokerage commissions and all costs, expenses and liabilities in
connection therewith, including, without limitation, reasonable attorneys’ fees
and disbursements, arising out of its respective representations and warranties
contained in this Section 9 being untrue. The provisions of this Section 9 shall
survive the expiration or earlier termination of the Term hereof.

 

10.         Subordination. This Lease, and all rights of Tenant hereunder, are
and shall be subject and subordinate to all ground leases and underlying leases
of the Land and/or the Building now or hereafter existing and to all mortgages
which may now or hereafter affect the Land and/or Building and/or any of such
leases, whether or not such mortgages or leases shall also cover other lands
and/or buildings, to each and every advance made or hereafter to be made under
such mortgages, and to all renewals, modifications, replacements and extensions
of such leases and such mortgages and spreaders and consolidations of such
mortgages. The provisions of this section shall be self-operative and no further
instrument of subordination shall be required. In confirmation of such
subordination, Tenant shall promptly execute, acknowledge and deliver any
instrument that Landlord, the lessor under any such lease or the mortgagee of
any such mortgage or any of their respective successors in interest may
reasonably request to evidence such subordination; and if Tenant fails to
execute, acknowledge or deliver any such instruments within 10 days after
request therefor, Tenant hereby irrevocably constitutes and appoints Landlord as
Tenant’s attorney-in-fact, coupled with an interest, to execute and deliver any
such instruments for and on behalf of Tenant.

 

5

 

 

11.         Bills and Notices. Except as otherwise provided in this Lease, any
bill, statement, notice or communication which Landlord may desire or be
required to give to Tenant shall be deemed sufficiently given or rendered if in
writing, hand delivered to Tenant, or sent via reputable overnight courier
service such as Federal Express, addressed to Tenant at the Building or at
Tenant’s last known business address at the time of the rendition of such bill
or statement, Attention: Robert J. Dehney, with a copy to (x) Morris, Nichols,
Arsht & Tunnell, LLP, P.O. Box 1347, Wilmington, Delaware, 19899, Attenton
Robert J. Dehney and (y) Lorraine Freedhand, The Freedhand Firm, PLLC, 8118 13th
Avenue, Brooklyn, New York, 11228. Any notice by Tenant to Landlord must be in
writing and served by hand delivery or sent via reputable overnight courier
service such as Federal Express, addressed to Landlord at the address first
hereinabove given or at such other address as Landlord shall designate by
written notice, Attention: Mr. Ezra Sultan, with a copy to Proskauer Rose LLP,
Eleven Times Square, New York, New York 10036, Attention: Jeffrey Horwitz, Esq.
All notices shall be deemed received upon the date of personal delivery if a
Business Day or the first Business Day thereafter, or the first Business Day
after delivery of same to an overnight courier service.

 

12.         Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of New Jersey.

 

13.         (a)          Certification. Tenant certifies that: (i) It is not
acting, directly or indirectly, for or on behalf of any person, group, entity,
or nation named by any Executive Order or the United States Treasury Department
as a terrorist, “Specially Designated National and Blocked Person,” or other
banned or blocked person, entity, nation, or transaction pursuant to any law,
order, rule, or regulation that is enforced or administered by the Office of
Foreign Assets Control; and (ii) It is not engaged in this transaction, directly
or indirectly on behalf of, or instigating or facilitating this transaction,
directly or indirectly on behalf of, any such person, group, entity, or nation.

 

(b)          Indemnification. Tenant hereby agrees to defend, indemnify, and
hold harmless Landlord from and against any and all claims, damages, losses,
risks, liabilities, and expenses (including attorney’s fees and costs) arising
from or related to any breach of the foregoing certification.

 

14.         Counterparts: Facsimile. This Lease may be executed in one or more
counterparts and/or via facsimile or PDF signature, all of which shall have the
same force and effect as original signatures, and all of which when taken
together shall constitute one document.

 

Signatures Follow

6

 

  

IN WITNESS WHEREOF, the parties hereto have duly executed this Lease as of the
day and year first above written.

 

  TENANT:       TRINITY PLACE HOLDINGS INC.,   a Delaware corporation        
By:       Name:     Title:       LANDLORD:       ASG EQUITIES SECAUCUS LLC,   a
Delaware limited liability company         By:       Name:     Title:

 

7

 

  

EXHIBIT A

 

DEMISED PREMISES

 

[tex10-1.jpg]

 

 

 

  

EXHIBIT B

 

GROUND LEASE

 

Severance Lease No. 5, dated as of April 20, 1977, between 99 Hudson TIC II LLC
(herein referred to as “Landlord”) as successor in interest to First
Pennsylvania Bank NA, as landlord and Hartz Mountain Metropolitan, a New Jersey
general partnership (“Hartz Mountain”), as tenant, with respect to the premises
located at 1 Emerson Lane, a/k/a 1 Syms Way, Secaucus, New Jersey, (the
“Lease”), a memorandum of the Lease having been recorded in Deed book 3279 at
page 93, et seq., the tenant’s interest in said Lease having been assigned by
Assignment and Assumption of Ground Lease dated October 5, 1982 by and between
Hartz Mountain Metropolitan and Archlane Corporation N.V. recorded October 7,
1982 in Deed Book 3359, page 941 and by Assignment and Assumption of Ground
Lease dated May 8, 1986 by and between Archlane Corporation N.V. and Syms Corp.,
recorded May 18, 1986 in Deed Book 3558, page 202 (herein the “Ground Lease).

 

 

